AMENDED AND RESTATED
TRINITY INDUSTRIES, INC.
2004 STOCK OPTION AND INCENTIVE PLAN

1. Purpose of Plan.  The Amended and Restated Trinity Industries, Inc. 2004
Stock Option and Incentive Plan is intended to enable the Company to remain
competitive and innovative in its ability to attract, motivate, reward and
retain a strong management team of superior capability and to encourage a
proprietary interest in the Company by persons who occupy key positions in the
Company or its Affiliates or who provide key consulting services to the Company
or its Affiliates by enabling the Company to make awards that recognize the
creation of value for the stockholders of the Company and promote the Company’s
growth and success. In furtherance of that purpose, eligible persons may receive
stock options, stock appreciation rights, restricted stock, restricted stock
units, performance awards, dividend equivalent rights, and other awards, or any
combination thereof.

2. Definitions.  Unless the context otherwise requires, the following terms when
used herein shall have the meanings set forth below:

“Affiliate” — Any corporation, partnership or other entity in which the Company,
directly or indirectly, owns greater than a fifty percent (50%) interest.

“Award” — A Stock Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Performance Award, Dividend Equivalent Right or Other Award under
this Plan.

“Board” — The Board of Directors of the Company, as the same may be constituted
from time to time.

“Code” — The Internal Revenue Code of 1986, as amended from time to time.

“Committee” — The Committee appointed or designated by the Board to administer
the Plan in accordance with Section 3 hereof.

“Company” — Trinity Industries, Inc., a Delaware corporation, and its successors
and assigns.

“Consultant” means any person performing advisory or consulting services for the
Company or an Affiliate, with or without compensation, to whom the Company
chooses to grant an Award in accordance with the Plan, provided that bona fide
services must be rendered by such person and such services shall not be rendered
in connection with the offer or sale of securities in a capital raising
transaction.

“Disability” — Qualification for long-term disability benefits under the
Company’s or Affiliate’s (as applicable) disability plan or insurance policy;
or, if no such plan or policy is then in existence or if the person is not
eligible to participate in such plan or policy, permanent and total inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment.

“Dividend Equivalent Right” — The right of the holder thereof to receive credits
based on the cash dividends that would have been paid on the Shares specified in
the Award if the Shares were held by the eligible employee to whom the Award is
made.

“Effective Date” — The effective date of the Plan as set forth in Section 23.

“Exchange Act” — The Securities Exchange Act of 1934, as amended from time to
time.

“Executive Officer” — An officer subject to Section 16 of the Exchange Act or a
“covered employee” as defined in Section 162(m)(3) of the Code.

“Fair Market Value” — Unless otherwise determined by the Committee in good
faith, the closing sales price per share of Shares on the consolidated
transaction reporting system for the New York Stock Exchange on the date of
determination or, if no sale is made on such date, on the last sale date
immediately preceding the date of determination.

“Incentive Stock Option” — A stock option meeting the requirements of
Section 422 of the Code or any successor provision.

“Non-qualified Stock Option” — A stock option other than an Incentive Stock
Option.

“Stock Option” or “Option” — An Incentive Stock Option or a Non-qualified Stock
Option awarded under this Plan.

“Optionee” — A person who has been granted a Stock Option under this Plan and
who has executed a written stock option agreement with the Company.

“Original Effective Date” — May 10, 2004.

“Other Awards” — An Award issued pursuant to Section 14 hereof.

“Plan” — The Amended and Restated Trinity Industries, Inc. 2004 Stock Option and
Incentive Plan set forth herein.

“Performance Award” — An Award hereunder of cash, Shares, units or rights based
upon, payable in, or otherwise related to, Shares pursuant to Section 13 hereof.

“Restricted Stock” — Shares awarded or sold to eligible persons pursuant to
Section 11 hereof.

“Restricted Stock Units” — Units awarded to eligible persons pursuant to
Section 12 hereof, which are convertible into Shares at such time as such units
are no longer subject to restrictions as established by the Committee.

“Retirement” — Termination of employment that qualifies for the immediate
payment of retirement benefits pursuant to the terms of any defined benefit
retirement plan maintained by the Company or any of its Affiliates in which such
person participates, or if there is no such defined benefit retirement plan,
termination at or after age 65, or other permitted early retirement after age 60
as determined by the Committee.

“Share” — A share of the Company’s common stock, par value $1.00 per share, and
any share or             shares of capital stock or other securities of the
Company hereafter issued or issuable upon, in respect of or in substitution or
exchange for each such share.

“Stock Appreciation Right” — The right to receive an amount in cash or Shares
equal to the excess of the Fair Market Value of a Share on the date of exercise
over the Fair Market Value of a Share on the date of the grant (or other value
specified in the agreement granting the Stock Appreciation Right).

3. Administration of the Plan.  Except as otherwise provided herein, the Plan
shall be administered by the Human Resources Committee of the Board of
Directors, as such Committee is from time to time constituted. The composition
and governance of the Human Resources Committee shall be governed by the charter
of such Committee as adopted by the Board of Directors. The foregoing
notwithstanding, no action of the Committee shall be void or deemed to be
without authority solely because a member failed to meet a qualification
requirement set forth in the Charter or this Section 3. The Human Resources
Committee may delegate its duties and powers, to the fullest extent permitted by
law, in whole or in part to (i) any subcommittee thereof consisting solely of at
least two “non-employee directors” within the meaning of Rule 16b-3 of the
General Rules and Regulations of the Exchange Act who are also “outside
directors,” as defined under Section 162(m) of the Code, or (ii) to one or more
officers of the Company as provided for below in this Section 3. All references
in the Plan to the “Committee” shall mean the Board, the Human Resources
Committee, or any subcommittee, individual or individuals to which or whom it
delegates duties and powers pursuant to the immediately preceding sentence.
Subject to the provisions of the Plan and directions from the Board, the
Committee is authorized to:

(a) determine the persons to whom Awards are to be granted;

(b) determine the type of Award to be granted, the number of Shares to be
covered by the Award, the pricing of the Award, the time or times when the Award
shall be granted and may be exercised, any restrictions on the exercise of the
Award, and any restrictions on Shares acquired pursuant to the exercise of an
Award;

(c) conclusively interpret the Plan provisions;

(d) prescribe, amend and rescind rules and regulations relating to the Plan or
make individual decisions as questions arise, or both;

(e) rely upon employees of the Company for such clerical and record-keeping
duties as may be necessary in connection with the administration of the
Plan; and

(f) specify the time or times at which Shares or cash will be delivered in
connection with Awards, including any terms mandating or permitting elective
deferrals of settlement of Awards (which may include deferral of delivery of
Shares upon exercise of Options); and

(g) make all other determinations and take all other actions necessary or
advisable for the administration of the Plan.

All questions of interpretation and application of the Plan or pertaining to any
question of fact or Award granted hereunder shall be decided by the Committee,
whose decision shall be final, conclusive and binding upon the Company and each
other affected party.

As mentioned above, the Committee may, in its discretion and by a resolution
adopted by the Committee, authorize one or more officers of the Company (an
“Authorized Officer”) to do one or both of the following: (i) designate officers
and employees of the Company, or any Affiliate, to be recipients of Awards to be
granted under the Plan and (ii) determine the number of Shares or other rights
that will be subject to the Awards granted to such officers and employees;
provided, however, that the resolution of the Committee granting such authority
shall (x) specify the total number of Shares or other rights that may be made
subject to such Awards, (y) not authorize the Authorized Officer to designate
himself or any Executive Officer as a recipient of any such Award, and
(z) otherwise be limited to the extent necessary to comply with Section 157(c)
of the Delaware General Corporation Law, other applicable provisions of Delaware
law, and requirements of Section 303A.05 of the Listed Company Manual of the New
York Stock Exchange, and further provided that any decision concerning the
granting of Awards intended to qualify as “performance-based compensation” under
Section 162(m) of the Code shall be made exclusively by members of the Committee
who are at that time “outside directors” as defined under Section 162(m) of the
Code.  

4. Share Authorization

(a) Subject to adjustment as provided in Section 20 herein, the maximum number
of Shares available for issuance to Participants under the Plan (the “Share
Authorization “) shall be:

(1) 6,000,000 Shares (which includes the 3,750,000 Shares authorized under the
original Trinity Industries, Inc. 2004 Stock Option and Incentive Plan and
2,250,000 additional Shares authorized pursuant to this Plan); plus

(2) any Shares subject to outstanding awards as of the Original Effective Date
under the prior plans that on or after the Original Effective Date cease for any
reason to be subject to such awards (other than by reason of exercise or
settlement of the awards to the extent they are exercised for or settled in
vested and nonforfeitable Shares).

(b) Notwithstanding the above, in order to comply with the requirements of
Section 422 of the Code and the regulations thereunder, the maximum number of
Shares available for issuance pursuant to Incentive Stock Options, Non-qualified
Stock Options, and other Awards shall be: (i) 6,000,000 Shares that may be
issued pursuant to Awards in the form of Incentive Stock Options; (ii) 6,000,000
Shares that may be issued pursuant to Awards in the form of Non-qualified Stock
Options; and (iii) 6,000,000 Shares that may be issued pursuant to Awards in
forms other than Incentive Stock Options and Non-Qualified Stock Options.

(c) Shares covered by an Award shall only be counted as used to the extent they
are actually issued and delivered to a participant. Accordingly, if any Award
lapses, expires, terminates, or is cancelled prior to the issuance of Shares
thereunder, no reduction in the Shares available under the Plan will have been
made. If Shares are issued under the Plan and thereafter are reacquired by the
Company, the reacquired Shares shall again be available for issuance under the
Plan. Any Shares (i) tendered by a participant (either by actual delivery or by
attestation) or retained by the Company as full or partial payment to the
Company for the purchase price of an Award or to satisfy tax withholding
obligations, or (ii) covered by an Award that is settled in cash shall be
available for Awards under the Plan. Notwithstanding the foregoing provisions of
this Section 4(c), only Shares not issued due to an Award lapse, expiration,
termination, cancellation or settlement in cash, Shares reacquired on account of
the forfeiture of such Shares pursuant to the terms of the Plan or the Award,
and Shares surrendered in full or partial payment to the Company for the
purchase price of an Award may be available again for issuance pursuant to
Awards in the form of Incentive Stock Options. All Shares issued under the Plan
may be either authorized and unissued Shares or issued Shares reacquired by the
Company.

(d) The maximum aggregate number of Shares that may be granted pursuant to any
Option, Stock Appreciation Right or performance-based Award (or any combination
of the foregoing) in any one calendar year to any one Executive Officer shall be
300,000 (the “Annual Performance Stock Award Limit”).

5. Eligibility.  Eligibility for participation in the Plan shall be confined to
a limited number of persons (i) who are employed by the Company or one or more
of its Affiliates, and who are directors or officers of the Company or one or
more of its Affiliates, or who are in managerial or other key positions in the
Company or one or more of its Affiliates, or (ii) who are Consultants who
provide key consulting services to the Company or its Affiliates. In making any
determination as to persons to whom Awards shall be granted, the type of Award;
and/or the number of Shares to be covered by the Award, the Committee shall
consider the position and responsibilities of the person, his or her importance
to the Company and its Affiliates, the duties of such person, his or her past,
present and potential contributions to the growth and success of the Company and
its Affiliates, and such other factors as the Committee shall deem relevant in
connection with accomplishing the purpose of the Plan. Non-employee directors
are eligible to receive Awards pursuant to Section 17.

6. Grant of Stock Options.  The Committee may grant Stock Options to any
eligible person. Each person so selected shall be offered an Option to purchase
the number of Shares determined by the Committee. The Committee shall specify
whether such Option is an Incentive Stock Option or Non-qualified Stock Option.
Each such person so selected shall have a reasonable period of time within which
to accept or reject the offered option. Failure to accept within the period so
fixed by the Committee may be treated as a rejection. Each person who accepts an
Option shall enter into a written agreement with the Company, in such form as
the Committee may prescribe, setting forth the terms and conditions of the
Option, consistent with the provisions of this Plan. The Optionee and the
Company shall enter into separate option agreements for Incentive Stock Options
and Non-qualified Stock Options. At any time and from time to time, the Optionee
and the Company may agree to modify an option agreement in order that an
Incentive Stock Option may be converted to a Non-qualified Stock Option. The
Committee may not reprice underwater Stock Options by canceling and regranting
Stock Options or by lowering the exercise price except for adjustments pursuant
to Section 20 hereof.

The Committee may require that an Optionee meet certain conditions before the
Option or a portion thereto may be exercised, as, for example, that the Optionee
remain in the employ of the Company or one of its Affiliates for a stated period
or periods of time before the Option, or stated portions thereof, may be
exercised.

The exercise price of the Shares covered by each Stock Option shall be
determined by the Committee; provided, however, that the exercise price shall
not be less than one hundred percent (100%) of the Fair Market Value of Shares
on the date of the grant.

The term of a Stock Option shall be for such period of months or years from the
date of its grant as may be determined by the Committee; provided, however, that
no Stock Option shall be exercisable later than ten (10) years from the date of
its grant.

Each Stock Option granted hereunder may only be exercised to the extent that the
Optionee is vested in such option. Each Stock Option shall vest separately in
accordance with the vesting schedule determined by the Committee, in its sole
discretion, which will be incorporated in the stock option agreement. The
vesting schedule will be accelerated if, in the sole discretion of the
Committee, the Committee determines that acceleration of the vesting schedule
would be desirable for the Company. Unless otherwise determined by the Committee
and provided in the option agreement evidencing the grant of the Award, if an
Optionee ceases to be an officer, director, or employee of the Company or any
Affiliate by reason of Death, Disability, or Retirement, the Optionee or the
personal representatives, heirs, legatees, or distributees of the Optionee, as
appropriate, shall become fully vested in each Stock Option granted to the
Optionee and shall have the immediate right to exercise any such option to the
extent not previously exercised, subject to the other terms and conditions of
the Plan.

Regardless of the terms of any Award Agreement, the Committee, at any time when
the Company is subject to fair value accounting for equity-based compensation
granted to its employees and/or directors, shall have the right to substitute
Stock Appreciation Rights for outstanding Options granted to any Participant,
provided the substituted Stock Appreciation Rights call for settlement by the
issuance of Shares, and the terms and conditions of the substituted Stock
Appreciation Rights are equivalent to the terms and conditions of the Options
being replaced, as determined by the Committee

7. Limitations on Grant of Incentive Stock Options.

(a) Incentive Stock Options shall not be granted to a non-employee director or
more than 10 years after the Effective Date of this Plan, and the aggregate Fair
Market Value (determined as of the date of grant) of the Shares with respect to
which any Incentive Stock Option is exercisable for the first time by an
Optionee during any calendar year under the Plan and all such plans of the
Company (as defined in Section 424 of the Code) shall not exceed $100,000. If
any Option intended to be an Incentive Stock Option fails to qualify due to this
limitation or otherwise, it shall be deemed a Non-qualified Stock Option and
remain outstanding in accordance with its terms.

(b) Notwithstanding anything herein to the contrary, in no event shall any
employee owning more than ten percent (10%) of the total combined voting power
of the Company or any Affiliate corporation be granted an Incentive Stock Option
hereunder unless (i) the option exercise price shall be at least one hundred ten
percent (110%) of the Fair Market Value of the Shares at the time that the
option is granted and (ii) the term of the option shall not exceed five
(5) years.

8. Non-transferability of Stock Options.  A Stock Option shall not be
transferable otherwise than by will or the laws of descent and distribution, and
a Stock Option may be exercised, during the lifetime of the Optionee, only by
the Optionee; provided, however, the Board or Committee may permit further
transferability of a Non-qualified Stock Option on a general or a specific
basis, and may impose conditions and limitations on any permitted
transferability, and provided further, unless otherwise provided in the stock
option agreement, a Non-qualified Stock Option may be transferred to: one or
more members of the immediate family (being the spouse (or former spouse),
children or grandchildren) of the Optionee; a trust for the benefit of one or
more members of the immediate family of the Optionee (a “family trust”); a
partnership, the sole partners of which are the Optionee, members of the
immediate family of the Optionee, and one or more family trusts; or a foundation
in which the Optionee controls the management of the assets. Upon any transfer,
a Stock Option will remain subject to all the provisions of this Plan and the
option agreement, including the provisions regarding termination of rights with
respect to the Stock Option upon termination of the Optionee’s employment, and
the transferee shall have all of the rights of and be subject to all of the
obligations and limitations applicable to the Optionee with respect to the Stock
Option, except that the transferee may further transfer the Stock Option only to
a person or entity that the Optionee is permitted to transfer the Stock Option.
Any attempted assignment, transfer, pledge, hypothecation, or other disposition
of a Stock Option contrary to the provisions hereof, or the levy of any
execution, attachment, or similar process upon a Stock Option shall be null and
void and without effect.

9. Exercise of Stock Options.

(a) Stock options may be exercised as to Shares only in minimum quantities and
at intervals of time specified in the written option agreement between the
Company and the Optionee. Each exercise of a Stock Option, or any part thereof,
shall be evidenced by a notice in writing to the Company. The purchase price of
the Shares as to which an option shall be exercised shall be paid in full at the
time of exercise, and, at the Committee’s discretion and in accordance with
procedures established by the Committee from time to time, may be paid to the
Company in one or more of the following ways:

(i) in cash (including check, bank draft, or money order); or

(ii) by the delivery of Shares (including Restricted Stock when authorized by
the Committee) already owned by the Optionee, or directing the Company (when
authorized by the Committee) to withhold Shares otherwise issuable upon
exercise, having a Fair Market Value equal to the aggregate exercise price;
provided that no delivery or withholding of Shares will be permitted under this
provision if it would result in the Company recognizing additional accounting
expense after the grant of the Option or upon its exercise;

(iii) by a combination of cash and Shares; or

(iv) by providing with the notice of exercise an order to a designated broker to
sell part or all of the Shares and to deliver sufficient proceeds to the
Company, in cash or by check payable to the Company, to pay the full purchase
price of the Shares and all applicable withholding taxes.

(b) An Optionee shall not have any of the rights of a stockholder of the Company
with respect to the Shares covered by a Stock Option except to the extent that
one or more certificates of such Shares shall have been delivered to the
Optionee, or the Optionee has been determined to be a stockholder of record by
the Company’s Transfer Agent, upon due exercise of the option.

10. Stock Appreciation Rights.  The Committee may grant Stock Appreciation
Rights to any eligible person, either as a separate Award or in connection with
a Stock Option. Stock Appreciation Rights shall be subject to such terms and
conditions as the Committee shall impose. The grant of the Stock Appreciation
Right may provide that the holder may be paid for the value of the Stock
Appreciation Right either in cash or in Shares, or a combination thereof. In the
event of the exercise of a Stock Appreciation Right payable in Shares, the
holder of the Stock Appreciation Right shall receive that number of whole Shares
of stock of the Company having an aggregate Fair Market Value on the date of
exercise equal to the value obtained by multiplying (i) the difference between
the Fair Market Value of a Share on the date of exercise over the Fair Market
Value on the date of the grant (or other value specified in the agreement
granting the Stock Appreciation Right), by (ii) the number of Shares as to which
the Stock Appreciation Right is exercised, with a cash settlement to be made for
any fractional Share. If a Stock Appreciation Right is granted in tandem with a
Stock Option, there shall be surrendered and canceled from the option at the
time of exercise of the Stock Appreciation Right, in lieu of exercise under the
option, that number of Shares as shall equal the number of shares as to which
the Stock Appreciation Right shall have been exercised. However, notwithstanding
the foregoing, the Committee, in its sole discretion, may place a ceiling on the
amount payable upon exercise of a Stock Appreciation Right, but any such
limitation shall be specified at the time that the Stock Appreciation Right is
granted. The exercise price of any Stock Appreciation Right shall in no event be
less than the Fair Market Value of the Shares at the time of the grant.

The term of a Stock Appreciation Right shall be for such period of months or
years from the date of its grant as may be determined by the Committee;
provided, however, that no Stock Appreciation Right shall be exercisable later
than ten (10) years from the date of its grant.

11. Restricted Stock.

(a) Restricted Stock may be awarded or sold to any eligible person, for no cash
consideration, for such minimum consideration as may be required by applicable
law, or for such other consideration as may be specified by the grant. The terms
and conditions of Restricted Stock shall be specified by the grant. The
Committee, in its sole discretion, shall determine what rights, if any, the
person to whom an Award of Restricted Stock is made shall have in the Restricted
Stock during the restriction period and the restrictions applicable to the
particular Award, including whether the holder of the Restricted Stock shall
have the right to vote the Shares and receive all dividends and other
distributions applicable to the Shares (including through reinvestment in
additional Restricted Stock). Each Award of Restricted Stock may have different
restrictions and conditions. Subject to the minimum vesting requirements of
Section 22, the Committee shall determine when the restrictions shall lapse or
expire and the conditions, if any, under which the Restricted Stock will be
forfeited or sold back to the Company; and the Committee, in its discretion, may
prospectively change the restriction period and the restrictions applicable to
any particular Award of Restricted Stock. Restricted stock may not be disposed
of by the recipient until the restrictions specified in the Award expire.

(b) Any Restricted Stock issued hereunder may be evidenced in such manner as the
Committee, in its sole discretion, shall deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
of Restricted Stock awarded hereunder, such certificate shall bear an
appropriate legend with respect of the restrictions applicable to such Award.
The Company may retain, at its option, the physical custody of the Restricted
Stock during the restriction period or require that the Restricted Stock be
placed in an escrow or trust, along with a stock power endorsed in blank, until
all restrictions are removed or expire.

12. Restricted Stock Units.  Restricted Stock Units may be awarded or sold to
any eligible person under such terms and conditions as shall be established by
the Committee. Restricted Stock Units shall be subject to such restrictions as
the Committee determines, including, without limitation, (a) a prohibition
against sale, assignment, transfer, pledge, hypothecation or other encumbrance
for a specified period; or (b) a requirement that the holder forfeit (or in the
case of units sold to the eligible person resell to the Company at cost) such
units in the event of termination of employment during the period of
restriction, subject to the minimum vesting requirements of Section 22.

13. Performance Awards.

(a) The Committee may grant Performance Awards to any person. The terms and
conditions of Performance Awards shall be specified at the time of the grant
and, subject to Section 22, may include provisions establishing the performance
period, the performance criteria to be achieved during a performance period, and
the maximum or minimum settlement values. Each Performance Award shall have its
own terms and conditions. If the Committee determines, in its sole discretion,
that the established performance measures or objectives are no longer suitable
because of a change in the Company’s business, operations, corporate structure,
or for other reasons that the Committee deemed satisfactory, the Committee may
modify the performance measures or objectives and/or the performance period,
provided that no modifications may be made relating to a Performance Award
intended to qualify as “performance-based compensation” under Code
Section 162(m) if and to the extent that the modification would disqualify such
Performance Award, and, with respect to such qualifying Performance Awards, the
Committee may not increase the number of Shares or cash that may be earned by
any Executive Officer upon satisfaction of any performance criteria established
pursuant to this Section 13 or performance goal as provided for in Section 16
hereof.

(b) Performance Awards may be denominated in Shares or cash or valued by
reference to the Fair Market Value of a Share or according to any formula or
method deemed appropriate by the Committee, in its sole discretion, subject to
the achievement of performance goals as provided for in Section 16 hereof or
other specific financial, production, sales or cost performance objectives that
the Committee believes to be relevant to the Company’s business and/or remaining
in the employ of the Company for a specified period of time. Performance Awards
may be paid in cash, Shares, or other consideration, or any combination thereof.
If payable in Shares, the consideration for the issuance of the Shares may be
the achievement of the performance objective established at the time of the
grant of the Performance Award. Performance Awards may be payable in a single
payment or in installments and may be payable at a specified date or dates or
upon attaining the performance objective. The extent to which any applicable
performance objective has been achieved shall be conclusively determined by the
Committee.

14. Other Awards.  The Committee may grant to any eligible person other forms of
Awards payable in cash or based upon, payable in, or otherwise related to, in
whole or in part, Shares if the Committee determines that such other form of
Award is consistent with the purpose and restrictions of this Plan. The terms
and conditions of such other form of Award shall be specified by the grant,
subject to Section 22. Such Other Awards may be granted for no cash
consideration, (as, for example, bonus Shares), for such minimum consideration
as may be required by applicable law, or for such other consideration as may be
specified by the grant (as for example, Shares granted in lieu of other rights
to compensation, mandatorily or at the election of the participant).

15. Dividend Equivalent Rights.

(a) The Committee may grant a Dividend Equivalent Right to any eligible
employee, either as a component of another Award or as a separate Award;
provided, however, that no Dividend Equivalent Rights may be granted with
respect to any Options or Stock Appreciation Rights. The terms and conditions of
the Dividend Equivalent Right shall be specified by the grant. Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional Shares (which may
thereafter accrue additional dividend equivalents). Any such reinvestment shall
be at the Fair Market Value at the time thereof. Dividend Equivalent Rights may
be settled in cash or Shares, or a combination thereof, in a single payment or
in installments. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award.

(b) Any Award under this Plan that is settled in whole or in part in cash on a
deferred basis may provide for interest equivalents to be credited with respect
to such cash payment. Interest equivalents may be compounded and shall be paid
upon such terms and conditions as may be specified by the grant.

16. Performance Goals.

(a) Awards of Restricted Stock, Restricted Stock Units, Performance Awards
(whether relating to cash or Shares) and Other Awards (whether relating to cash
or Shares) under the Plan may be made subject to the attainment of performance
goals within the meaning of Section 162(m) of the Code relating to one or more
of the following business criteria: cash flow; cost; ratio of debt to debt plus
equity; profit before tax; economic profit; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; earnings per
share; operating earnings; economic value added; ratio of operating earnings to
capital spending; free cash flow; net profit; net sales; sales growth; price of
the Company’s common stock; return on net assets, equity or stockholders’
equity; market share; or total return to stockholders (“Performance Criteria”).
Any Performance Criteria may be used to measure the performance of the Company
as a whole or any business unit of the Company and may be measured in absolute
terms, relative to a peer group or index, relative to past performance, or as
otherwise determined by the Committee. Any Performance Criteria may include or
exclude (i) extraordinary, unusual and/or non-recurring items of gain or loss,
(ii) gains or losses on the disposition of a business, (iii) changes in tax or
accounting regulations or laws, or (iv) the effect of a merger or acquisition,
as identified in the Company’s quarterly and annual earnings releases. In all
other respects, Performance Criteria shall be calculated in accordance with the
Company’s financial statements, under generally accepted accounting principles,
or under a methodology established by the Committee within 90 days after the
beginning of the performance period relating to the Award (but not after more
than 25% of the performance period has elapsed) which is consistently applied
and identified in the audited financial statements, including footnotes, or the
Management Discussion and Analysis section of the Company’s annual report.
However, the Committee may not in any event increase the amount of compensation
payable to an individual upon the attainment of a performance goal.

(b) For any Performance Awards or Other Awards that are denominated in cash,
such that the Annual Performance Stock Award Limit in Section 4(e) is not an
effective limitation for purposes of Treasury Regulation 1.162-27(e), the
maximum amount payable to any Executive Officer with respect to all performance
periods beginning in a fiscal year of the Company shall not exceed $2,000,000.

17. Non-Employee Directors.  Non-employee directors may only be granted awards
under this Plan in accordance with this Section 17. The Board or the Committee
will grant all Awards to non-employee directors. Subject to the limit set forth
in Section 4(a) on the number of Shares that may be issued in the aggregate
under the Plan, the maximum number of shares that may be issued to non-employee
directors shall be 450,000 Shares, and no non-employee director may receive
Awards subject to more than 20,000 Shares in any calendar year. Awards made
pursuant to this Section 17 shall be with terms and conditions otherwise
consistent with the provisions of this Plan.

18. Change in Control.  Except as otherwise provided in this Section 18, or as
otherwise determined by the Committee at the time of grant of an Award and
provided for in the agreement evidencing the grant of the Award, upon a Change
in Control, all outstanding Stock Options and Stock Appreciation Rights shall
become vested and exercisable; all restrictions on Restricted Stock and
Restricted Stock Units shall lapse; all Performance Goals shall be deemed
achieved at target levels and all other terms and conditions met; all Restricted
Stock Units and Performance Awards (whether relating to cash or Shares) shall be
paid out as promptly as practicable; and all Other Awards (whether relating to
cash or Shares) shall be delivered or paid. The Committee may also provide for
the cash settlement of Options and Stock Appreciation Rights.

(a) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date of
this Plan, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the Effective Date of this Plan or
whose appointment, election or nomination for election was previously so
approved or recommended; or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

For purposes hereof:

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (1) the Company or any of its subsidiaries, (2) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

(b) Notwithstanding any provision of this Plan, in the event of a Change in
Control in connection with which the holders of Shares receive shares of common
stock that are registered under Section 12 of the Exchange Act, there shall be
substituted for each Share available under this Plan, whether or not then
subject to an outstanding option, the number and class of shares into which each
outstanding Share shall be converted pursuant to such Change in Control, and all
outstanding options, other than options to which this Section 18 does not apply
as provided in the first paragraph of this Section, shall immediately be
exercisable in full . In the event of any such substitution, the purchase price
per share of each option shall be appropriately adjusted by the Committee, such
adjustments to be made without an increase in the aggregate purchase price.

(c) Notwithstanding any provision of this Plan, in the event of a Change in
Control in connection with which the holders of Shares receive consideration
other than shares of common stock that are registered under Section 12 of the
Exchange Act, each outstanding option shall be surrendered to the Company by the
holder thereof, and each such option shall immediately be canceled by the
Company, and the holder shall receive, within ten (10) days of the occurrence of
such Change in Control, a cash payment from the Company in an amount equal to
the number of Shares then subject to such option, multiplied by the excess, if
any, of (i) the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place or (B) the Fair Market Value of a Share on the date of occurrence of
the Change in Control over (ii) the purchase price per Share subject to the
option. The Company may, but is not required to, cooperate with any person who
is subject to Section 16 of the Exchange Act to assure that any cash payment in
accordance with the foregoing to such person is made in compliance with
Section 16 of the Exchange Act and the rules and regulations thereunder.

19. Compliance with Securities and Other Laws.  In no event shall the Company be
required to sell or issue Shares under any Award if the sale or issuance thereof
would constitute a violation of applicable federal or state securities law or
regulation or a violation of any other law or regulation of any governmental
authority or any national securities exchange. As a condition to any sale or
issuance of Shares, the Company may place legends on Shares, issue stop transfer
orders, and require such agreements or undertakings as the Company may deem
necessary or advisable to assure compliance with any such law or regulation,
including, if the Company or its counsel deems it appropriate, representations
from the person to whom an Award is granted that he or she is acquiring the
Shares solely for investment and not with a view to distribution and that no
distribution of the Shares will be made unless registered pursuant to applicable
federal and state securities laws, or in the opinion of counsel of the Company,
such registration is unnecessary.

20. Adjustments Upon Changes in Capitalization.  In the event of any corporate
event or transaction (including, but not limited to, a change in the shares of
the Company or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, stock dividend,
stock split, reverse stock split, split up, spin-off, or other distribution of
stock or property of the Company, combination of Shares, exchange of Shares,
dividend in kind, or other like change in capital structure or distribution
(other than normal cash dividends) to stockholders of the Company, or any
similar corporate event or transaction affects the fair value of an Award, the
Committee, in its sole discretion, shall adjust any or all of the following so
that the fair value of the Award immediately after the transaction or event is
equal to the fair value of the Award immediately prior to the transaction or
event, the number and kind of Shares that may be issued under the Plan or under
particular forms of Awards, the number and kind of Shares subject to outstanding
Awards, the option price or grant price applicable to outstanding Awards, the
Annual Performance Stock Award Limit, limits on non-employee director Awards
under Section 17, and other value determinations applicable to outstanding
Awards.

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under the Plan to reflect or related to such changes or
distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under the Plan.

Subject to the provisions of Section 21, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize the issuance or
assumption of benefits under this Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate, subject to compliance with the
Incentive Stock Option rules under Section 422 of the Code, where applicable.

21. Exchange or Cancellation of Incentives Where Company Does Not Survive.  In
the event of any merger, consolidation or share exchange pursuant to which the
Company is not the surviving or resulting corporation, there shall be
substituted for each Share subject to the unexercised portions of outstanding
Stock Options or Stock Appreciation Rights, that number of shares of each class
of stock or other securities or that amount of cash, property, or assets of the
surviving, resulting or consolidated company which were distributed or
distributable to the stockholders of the Company in respect to each Share held
by them, such outstanding Stock Options or Stock Appreciation Rights to be
thereafter exercisable for such stock, securities, cash, or property in
accordance with their terms.

Notwithstanding the foregoing, however, all Stock Options or Stock Appreciation
Rights may be canceled by the Company, in its sole discretion, as of the
effective date of any such reorganization, merger, consolidation, or share
exchange, or of any proposed sale of all or substantially all of the assets of
the Company, or of any dissolution or liquidation of the Company, by either:

(a) giving notice to each holder thereof or his personal representative of its
intention to cancel such Stock Options or Stock Appreciation Rights and
permitting the purchase during the thirty (30) day period next preceding such
effective date of any or all of the Shares subject to such outstanding Stock
Options or Stock Appreciation Rights, including, in the Committee’s discretion,
some or all of the Shares as to which such Stock Options or Stock Appreciation
Rights would not otherwise be vested and exercisable; or

(b) paying the holder thereof an amount equal to a reasonable estimate of the
difference between the net amount per share payable in such transaction or as a
result of such transaction, and the exercise price per Share of such Stock
Option (hereinafter the “Spread”), multiplied by the number of Shares subject to
the Stock Option. In estimating the Spread, appropriate adjustments to give
effect to the existence of the Stock Options shall be made, such as deeming the
Stock Options to have been exercised, with the Company receiving the exercise
price payable thereunder, and treating the Shares receivable upon exercise of
the Options as being outstanding in determining the net amount per Share. In
cases where the proposed transaction consists of the acquisition of assets of
the Company, the net amount per Share shall be calculated on the basis of the
net amount receivable with respect to Shares upon a distribution and liquidation
by the Company after giving effect to expenses and charges, including but not
limited to taxes, payable by the Company before such liquidation could be
completed.

(c) An Award that by its terms would be fully vested or exercisable upon such a
reorganization, merger, consolidation, share exchange, proposed sale of all or
substantially all of the assets of the Company or dissolution or liquidation of
the Company will be considered vested or exercisable for purposes of
Section 21(a) hereof.

22. Limitation on Vesting of Certain Awards.

(a) Awards of Restricted Stock, Restricted Stock Units, Performance Awards
payable in Shares, or Other Awards in the form of Shares, if granted to persons
who do not pay cash consideration or elect to forgo a right to cash
consideration substantially equal in value to the Shares subject to such Award
(at grant or any other time prior to settlement), such Awards will be subject to
the minimum vesting provisions set forth in this Section 22(a), except as
provided in Section 22(b). Such Awards, if their grant or vesting is subject to
performance conditions, shall have a minimum vesting period of no less than one
year, and such Awards, if neither their grant or vesting is subject to
performance conditions, shall have a minimum vesting period of no less than
three years; provided however, that such Awards may vest on an accelerated basis
in the event of a participant’s death, Disability, or Retirement, or in the
event of a Change in Control. For purposes of this Section 22(a), (i) a
performance period that precedes the grant of the Award will be treated as part
of the vesting period if the participant has been notified promptly after the
commencement of the performance period that he or she has the opportunity to
earn the Award based on performance and continued service, and (ii) vesting over
a one-year period or three-year period will include periodic vesting over such
period if the rate of such vesting is proportional (or less rapid) throughout
such period.

(b) The provisions of Section 22(a) notwithstanding, up to twelve percent (12%)
of the Shares authorized under the Plan may be granted as Awards of the type
referred to in Section 22(a) without meeting the minimum vesting requirements
set out in Section 22(a).

23. Effective Date.  The Plan shall be effective as of the date of its approval
by the holders of a majority of the Shares of the Company represented and voting
at the next Annual Meeting of Stockholders (“Effective Date”).

24. Amendment of the Plan.  All provisions of the Plan (including without
limitation, any Award made under the Plan) may at any time or from time to time
be modified or amended by the Board; provided, however, (a) no amendment for
which stockholder approval is required either (i) by any securities exchange or
inter-dealer quotation system on which the Common Stock is listed or traded or
(ii) in order for the Plan and Awards granted under the Plan to continue to
comply with Sections 162(m), 421, and 422 of the Code, including any successors
to such Sections, or other applicable law, shall be effective without
stockholder approval; (b) no Award at any time outstanding under the Plan may be
modified, impaired, or canceled adversely to the holder of the Award without the
consent of such holder; and (c) no increase in the number of Shares subject to
Awards to non-employee directors pursuant to Section 17 may be made without
stockholder approval.

25. Termination of Plan.  The Board may terminate the Plan at any time. However,
termination of the Plan shall not affect any Award previously granted hereunder
and the rights of the holder of the Award shall remain in effect until the Award
has been exercised in its entirety or has expired or otherwise has been
terminated. Any Award granted pursuant to this Plan must be granted by May 3,
2020.

26. No Employment Rights.  Nothing in the Plan or in any Award shall confer upon
any recipient of an Award any right to remain in the employ of the Company or
one of its Affiliates, and nothing herein shall be construed in any manner to
interfere in any way with the right of the Company or its Affiliates to
terminate such recipient’s employment or directorship at any time.

27. Tax Withholding and 83(b) Election.

(a) The amount, as determined by the Committee, of the minimum required
statutory federal, state, or local tax required to be withheld by the Company
attributable to amounts payable or Shares deliverable under the Plan shall be
satisfied, at the election of the recipient of the Award, but subject to the
consent of the Committee, either (i) by payment by the recipient to the Company
of the amount of such withholding obligation in cash (the “Cash Method”);
(ii) in the case of Awards payable in cash, through retention by the Company of
cash equal to the amount of such withholding obligation; or (iii) in the case of
Awards deliverable in Shares, through the retention by the Company of a number
of Shares having a Fair Market Value equal to the amount of such withholding
obligation (the “Share Retention Method”). The cash payment or the amount equal
to the Fair Market Value of the Shares so withheld, as the case may be, shall be
remitted by the Company to the appropriate taxing authorities. The Committee
shall determine the time and manner in which the recipient may elect to satisfy
a withholding obligation by either the Cash Method or the Share Retention
Method. Notwithstanding anything else in the Plan or Award to the contrary, any
recipient of an Award under the Plan who is subject to Section 16 of the
Securities Exchange Act of 1934 shall satisfy such withholding obligation under
this Section 27 by the Share Retention Method, and neither the Company nor the
Committee shall have any discretion to permit the satisfaction of such
withholding obligation by any other means.

(b) Unless otherwise expressly provided in the Award, if a holder is granted an
Award subject to a “substantial risk of forfeiture” as defined in Section 83 of
the Code and related regulations, then such holder may elect under Section 83(b)
of the Code to include in his gross income, for his taxable year in which the
Award is granted to such holder, the excess of the Fair Market Value (determined
without regard to any restriction other than one which by its terms will never
lapse), of such Award at the date of grant, over the amount (if anything) paid
for such Award. If the holder makes the Section 83(b) election described above,
the holder shall (i) make such election in a manner that is satisfactory to the
Committee, (ii) provide the Committee with a copy of such election, (iii) agree
to promptly notify the Company if any Internal Revenue Service or state tax
agent, on audit or otherwise, questions the validity or correctness of such
election or of the amount of income reportable on account of such election, and
(iv) agree to pay to the Company the minimum required statutory federal, state,
or local tax required to be withheld by the Company.

28. Indemnification.  Each person who is or shall have been a member of the
Board, or a Committee appointed by the Board, or an officer of the Company to
whom authority was delegated in accordance with the Plan shall be indemnified
and held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgement in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf,
unless such loss, cost, liability, or expense is a result of his or her own
willful misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

